Per Curiam.
The complaint in this action alleged that between August 6, 1912, and August 23, 1914, plaintiff furnished to defendant at his special instance and request certain board and lodgings, namely, 482 meals and 185 nights’ lodgings, of the reasonable value of 35 cents each, no part of which has been paid. Defendant duly demanded a bill of particulars, which plaintiff failed to furnish. Defendant thereafter answered by general denial. At the trial defendant objected to the introduction of any evidence under the complaint for the failure of plaintiff to furnish the demanded bill of particulars. The demand for the bill of particulars was general, and indicated no particular information desired by defendant. A majority of the court are of opinion, and so hold, that since the complaint is full and specific, alleging the dates between which the meals and lodgings were furnished, together with the number of meals and lodgings, and the value of each, and defendant did not indicate in his demand what information further, than that given by the complaint he desired, he was not- presumptively prejudiced by the failure to furnish the bill of particulars.
Judgment affirmed.